Citation Nr: 1037587	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  06-37 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for status post anterior cruciate ligament repair of the left 
knee.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for acromioclavicular repair of the right shoulder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The Veteran served on active duty from October 2003 to June 2005.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Paul, Minnesota.  That decision granted service connection for 
status post anterior cruciate ligament repair of the left knee 
and for acromioclavicular repair of the right shoulder and 
assigned separate 10 percent disability evaluations effective 
from June 3, 2005.  The Veteran appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

Reasons for Remand:  To obtain additional treatment records and 
to afford the Veteran a VA examination.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Veteran was afforded a VA examination in July 
2005 in connection with his claims for service connection for his 
left knee and right shoulder disabilities.  Following the grant 
of service connection, he submitted a statement in November 2006 
in which he asserted his belief that he was not provided a proper 
medical evaluation of his left knee and right arm, as the 
examination had only included range of testing and pain 
evaluation.  The Board does note that the examiner did not 
address whether the Veteran's left knee had recurrent 
subluxation, removal of semilunar cartilage, dislocated semilunar 
cartilage, malunion of the tibia and fibula, or arthritis.  
Similarly, the examination did not assess whether the Veteran's 
right arm was major or minor or whether there was nonunion of the 
clavicle or scapula with loose movement; dislocation of the 
clavicle or scapula; or, malunion of the humerus.

The Board also observes that it has been well over five years 
since the Veteran's last examination.  In addition, the July 2005 
VA examiner indicated the claims file was being sent to her to 
review.  However, it is unclear whether she ever did receive or 
review the claims file.  Applicable regulations state that it is 
essential that, both in the examination and evaluation, each 
disability be viewed in relation to its history. See 38 C.F.R. § 
4.1.  In this regard, medical examinations generally should 
"take into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one." Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
The fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical treatment 
so that the disability evaluation will be a fully informed one. 
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); see also 38 
C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 (July 14, 1995) (a VA 
examiner must review a claimant's prior medical records when such 
a review is necessary to ensure a fully informed examination or 
to provide an adequate basis for the examiner's findings and 
conclusions).  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Therefore, the Board finds that a VA examination is necessary to 
determine the current severity and manifestations of the 
Veteran's status post anterior cruciate ligament repair of the 
left knee and for acromioclavicular repair of the right shoulder.

Moreover, the Board notes that the claims file does not contain 
any treatment records following the Veteran's period of service.  
In fact, a February 2006 VA neurological examiner indicated that 
the Veteran had had a MRI of his right shoulder, but that there 
was no record of it available.  Therefore, as this case is 
already being remanded, the RO should take this opportunity to 
obtain and associate with the claims file any and all treatment 
records pertaining to the Veteran's status post anterior cruciate 
ligament repair of the left knee and acromioclavicular repair of 
the right shoulder.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED for the following 
actions:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his service-connected left 
knee and right shoulder disabilities.  
After acquiring this information and 
obtaining any necessary authorization, the 
RO should obtain and associate these 
records with the claims file.  

2.  After completing the development in the 
foregoing paragraph, the Veteran should be 
afforded a VA examination to ascertain the 
severity and manifestations of his service-
connected status post anterior cruciate 
ligament repair of the left knee and 
acromioclavicular repair of the right 
shoulder.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent 
records associated with the claims file.  

The examiner should comment on the severity 
of the Veteran's service-connected 
disabilities and report all signs and 
symptoms necessary for rating the Veteran's 
disability under the rating criteria.

Regarding the left knee, the examiner 
should provide the range of motion in 
degrees and indicate whether there is any 
ankylosis; dislocated semilunar cartilage 
with frequent episodes of locking, pain, 
and effusion into the joint; the 
symptomatic removal of semilunar cartilage, 
malunion of the tibia and fibula; and, 
arthritis. He or she should also address 
whether the Veteran has recurrent 
subluxation or lateral instability, and if 
so, comment as to whether such 
symptomatology is slight, moderate, or 
severe. 

Regarding the right shoulder, the examiner 
should indicate the dominant hand, provide 
the range of motion in degrees, and 
indicate whether there is any ankylosis.  
He or she should state whether there is 
nonunion of the clavicle or scapula with 
loose movement or dislocation of the 
clavicle or scapula.  The examiner should 
also comment as to whether there is 
malunion of the humerus, and if so, whether 
there is a moderate or marked deformity; 
infrequent episodes and guarding of 
movement only at the shoulder level; or, 
frequent episodes and guarding of all arm 
movements.

The presence of objective evidence of pain, 
excess fatigability, incoordination, and 
weakness should also be noted for both 
disabilities, as should any additional 
disability due to these factors. 

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.  After completing the above actions, the 
RO should conduct any other development as 
may be indicated by a response received as 
a consequence of the actions taken in the 
preceding paragraphs.  

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


